In a proceeding pursuant to Family Court Act article 6, the father appeals from an order of «the Family Court, Queens County (DePhillips, J.), dated September 23, 1987, which denied his motion to vacate an order of the same court, dated June 5, 1987, granting, on a temporary basis, the mother’s petition for a transfer of custody of the parties’ child.
Ordered that the order is affirmed, without costs or disbursements.
Inasmuch as the child has been living with his mother for nearly 2 1/2 years pursuant to the temporary custody order of the Family Court, and the judgment of divorce has been resettled since the entry of the order appealed from so as to retain exclusive jurisdiction over custody matters in the Supreme Court, we decline to modify the order appealed from. Rather, if he be so advised, the father may pursue his application for a change of custody in the Supreme Court. Lawrence, J. P., Kunzeman, Eiber and Harwood, JJ., concur.